PER CURIAM:
Roland Onawola appeals the district court’s order entering judgment for Defendants in this action alleging breach of contract and discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Onawola v. Johns Hopkins Univ., 412 F.Supp.2d 529 (D.Md.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.